Citation Nr: 0628954	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1944.  He is a World War II Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective October 10, 2003.


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold of 63 decibels on the right and 51 
decibels on the left.  Discrimination ability averages at 92 
percent correct on the right and 88 percent correct on the 
left.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter and by the discussion in 
the July 2004 statement of the case.  Initially, it must be 
noted that the claim for increased rating on appeal is a 
downstream issue from the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  The veteran 
filed an informal claim for entitlement to service connection 
for bilateral hearing loss in October 2003.  See 38 C.F.R. §§ 
3.1, 3.155 (2005).  The RO issued a VCAA letter in January 
2004 informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection and assigned a noncompensable rating in 
February 2004, and the veteran has appealed the initial 
rating assigned by the RO.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefits 
sought (service connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in July 2004 which contained 
an explanation of the medical evidence relied upon for the 
assignment of the noncompensable rating for hearing loss and 
the application of the medical findings to the relevant legal 
authority.  The statement of the case also included Table VII 
of 38 C.F.R. § 4.85.  Thus, the veteran was provided with the 
medical evidence necessary to warrant a higher rating for 
hearing loss.  Further, the disability for which the veteran 
is seeking is an increased evaluation based on objective 
criteria - here, puretone threshold readings.  Even if he had 
been told of the evidence necessary to warrant a 10 percent 
evaluation, it would not have changed the puretone threshold 
readings shown in the February 2004 audiological evaluation.  
The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, VA has met its duty to 
notify the veteran in connection with his claims for an 
increased rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 500-01 (2006) (Court found that VA had fulfilled its 
duty to notify when RO, following the submission of notice of 
disagreement regarding effective date assigned for service 
connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from December 2002 to September 2003.  VA also 
provided the veteran with an examination in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision   

The veteran stated in his October 2003 statement that while 
in the Navy, he was a gunner's mate.  He explained further 
that his duties also included teaching and firing large 
caliber guns on a daily basis.  The veteran stated that his 
rank as a gunner's mate and being a firing instructor exposed 
him to an extremely loud environment.  A February 2004 rating 
decision granted service connection for bilateral hearing 
loss and assigned an initial noncompensable rating.  The 
veteran states that he warrants a higher evaluation for the 
service connected bilateral hearing loss disability.

A February 2004 examination report noted puretone thresholds, 
in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
40
55
75
80
LEFT
30
50
60
65

Average puretone thresholds were 63 decibels in the right ear 
and 51 decibels in the left ear.  Speech recognition scores 
were 92 percent in the right ear and 88 percent in the left 
ear.  The audiologist in the February 2004 examination stated 
that the results showed "mild sloping to moderate-severe 
high frequency sensorineural hearing loss, bilaterally."

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
bilateral hearing loss.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection (or from other applicable effective date).  
See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2005).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  Based upon the results of the February 2004 
VA audiological examination, from Table VI of 38 C.F.R. § 
4.85, a Roman Numeral II is derived for the right ear and the 
left ear.  Thus, neither is the "better ear."  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row II with column II.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable scheduler rating.  
Thus, the evidence does not support a finding of a 
compensable evaluation.

Accordingly, because the audiological evaluation does not 
show that the veteran warrants a compensable evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board is aware of the veteran's multiple complaints about 
not being able to hear well, having words repeated to him, 
and having to wear hearing aids.  However, it must be 
reiterated that disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiological evaluation produced test 
results which were invalid.  Nevertheless, the clinical 
findings establish that the preponderance of the evidence is 
against a compensable evaluation for bilateral hearing loss 
disability.  Therefore, the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


